Citation Nr: 0941292	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability caused by VA surgery of the left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

The Veteran's appeal was previously before the Board in 
February 2009 when the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran's endophthalmitis, which resulted in surgical removal 
of the left eye, was not caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault of VA treatment, but was caused by an event that was 
not reasonably foreseeable.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability caused by VA surgery of the 
left eye have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2009).  For claims pending on or 
after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirements that 
the claimant should send all evidence in possession to VA.  
73 Fed. Reg. 23,353 (Apr. 30, 2008).

In this case, a letter issued by the RO in March 2004 
complied with the notice requirements of the VCAA.  The March 
2004 letter notified the Veteran of the evidence needed to 
substantiate his claim for compensation under 38 U.S.C. § 
1151.  This letter satisfied the second and third elements of 
the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran has 
substantiated his status as a veteran.  He was notified of 
all remaining elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, 
in a November 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim. 3 8 C.F.R. § 
3.159(c)(4).

In this case, VA obtained all of the identified post-service 
VA outpatient treatment (VAOPT) and private treatment 
records.  In addition, the Veteran was afforded an April 2009 
VA examination with medical opinion as to the dispositive 
issue in this case, i.e., whether there was a causal 
relationship between VA treatment and his left eye removal.  
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for compensation under 38 U.S.C. § 
1151 for additional disability caused by VA surgery of the 
left eye is thus ready to be considered on the merits. 

38 U.S.C.A. § 1151 Laws and Regulations

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished a veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 
(2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009).

To determine whether additional disability exists within the 
meaning of § 1151, a veteran's condition immediately prior to 
the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2009).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in a veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that a veteran has an additional disability 
does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(2009).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2009). 

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2009).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2009).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2009). 

38 U.S.C.A. § 1151 Claim for Left Eye Disability

In his claim for compensation under 38 U.S.C.A. § 1151, the 
Veteran contends that the complications from left eye 
cataract surgery leading to the removal of his left eye were 
caused by VA's negligence.

In this case, an August 2003 treatment note indicated that 
the Veteran had a cataract of his left eye.  An October 28, 
2003 pre-operative note reported that the Veteran presented 
with progressive blurring of vision in his left eye.  The 
risks and benefits and alternatives were discussed and the 
Veteran elected to proceed with the surgery, though what 
those risks and benefits and alternative are not indicated.  

The Veteran underwent VA surgical treatment of cataract 
removal on October 29, 2003.  The operation report noted that 
the Veteran was taken to the recovery area in stable 
condition, having tolerated the procedure without any 
complications.  An October 30, 2008 treatment note reported 
that the Veteran's discomfort was gone after an anesthetic 
and there was no sign of infection.  On October 31, 2008, the 
Veteran reported that his left eye was very reddened and 
drooping.  There was purulent drainage from the lid and the 
eye and the Veteran complained of intense stabbing pain 
through the eye.  The Veteran was referred to a retinal 
specialist for eye surgery at St. Francis Hospital.

A November 14, 2003 discharge note from the West Virginia 
University Hospital indicated that the Veteran was seen by 
Dr. Dunderville after developing an endophthalmitis after his 
cataract surgery.  Dr. Dunderville performed vitreous taps 
and injections of amikacin.  The vitreous grew serratua 
marcescene and 
Dr. Dunderville performed a medial tarsorrhaphy.  The Veteran 
was transferred to the West Virginia University Hospital due 
to continued pain with no improvement.  On November 8, 2003 
the Veteran underwent surgical removal of his left eye.  In a 
November 24, 2003 letter, Dr. Dunderville noted that the 
Veteran had previously had severe fulminate endophthalmitis 
in the left eye that spread to the orbital tissues.  He 
subsequently underwent evisceration of his left eye and was 
feeling much better. 

The Veteran underwent a VA examination in April 2009.  After 
examining the Veteran and reviewing the record, the examiner 
offered the opinion that it was unlikely that the post-
operative endophthalmitis in the left eye was caused by VA 
carelessness, negligence, lack of proper skill, or error in 
judgment.  The supporting reasons included that standard 
sterile operative procedures were followed, and the surgery 
was without complications.  After the diagnosis of 
endophthalmitis, the examiner opined that the treatments 
provided were timely and followed the standard of care.  The 
April 2009 VA examiner opined that unfortunately this post-
operative endophthalmitis was caused by an event that was not 
reasonably foreseeable.  

On the question of whether the Veteran had additional 
disability following the October 2003 VA surgery, the 
competent evidence establishes that, following VA surgical 
treatment of cataract removal, the Veteran developed 
endophthalmitis with subsequent additional disability of 
surgical removal of the left eye on November 8, 2003.  There 
is no competent evidence of record that relates such 
endophthalmitis, which resulted in surgical removal of the 
left eye, to VA medical treatment.  The only competent 
evidence of a link between the current additional disability 
and the VA treatment consists of the Veteran's reports.  
While the Veteran is competent to testify as to any 
symptomatology he experienced at any time, it is the province 
of health care professionals to enter conclusions which 
require medical opinions, such as an opinion as to the 
etiology of a current disability.  See Espiritu v. Derwinski,
 2 Vet. App. 492, 494- 95 (1992); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).

In addition to not showing actual causation, the competent 
evidence of record does not show that the surgical removal of 
the left eye was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment.  The April 2009 
VA compensation examination indicated that there was no 
carelessness, negligence, lack of proper skill, error in 
judgment or similar finding of fault in the part of the VA.

On the remaining question of whether the surgical removal of 
the left eye was an event that was not reasonably 
foreseeable, the evidence of record reflects that VA obtained 
from the Veteran his informed consent to perform the October 
29, 2003 cataract removal.  The October 28, 2003 VA treatment 
entry reflects that the risks and benefits and alternatives 
were discussed and the Veteran elected to proceed with the 
surgery.  The record does not indicate what the risks and 
benefits and alternatives were.  The April 2009 VA examiner 
opined that unfortunately "this post-operative 
endophthalmitis was caused by an event that was not 
reasonably foreseeable."    

For these reasons, resolving reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran's 
endophthalmitis, which resulted in surgical removal of the 


left eye, was caused by an event that was not reasonably 
foreseeable.  The criteria for compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
caused by VA surgery of the left eye have been met.  38 
U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability caused by VA surgery of the left eye is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


